The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 7, 2015

                           No. 04-15-00387-CR and 04-15-00388-CR

                                     Benjamin ERICKSON,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2015CR3805 and 2015CR2807
                            Honorable Ron Rangel, Judge Presiding

                                         ORDER
       Pursuant to two plea agreements with the State, appellant pleaded nolo contendere to the
offense of assault with a deadly weapon in two separate cases. The trial court imposed sentence
in each case in accordance with the agreements and signed certificates stating these “[are] plea-
bargain cases, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
Appellant timely filed notices of appeal. The clerk’s records, which include the trial court’s rule
25.2(a)(2) certifications and written plea bargain agreements, have been filed. See id. R. 25.2(d).
This court must dismiss an appeal “if a certification that shows the defendant has the right of
appeal has not been made part of the record.” Id.

       The clerk’s records establish the punishment assessed by the court in each case does not
exceed the punishment recommended by the prosecutor and agreed to by the defendant. See id.
R. 25.2(a)(2). The records also appear to support the trial court’s certifications that state
appellant does not have a right to appeal in either case. See Dears v. State, 154 S.W.3d 610
(Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine
whether trial court’s certification is accurate).

       Appellant is hereby given notice that these consolidated appeals will be dismissed
pursuant to rule 25.2(d) of the Texas Rules of Appellate Procedure unless amended certifications
showing that appellant has the right to appeal in each case is made part of the appellate record on
or before August 6, 2015. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174
(Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL
21508347 (July 2, 2003, pet. ref’d) (not designated for publication).

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court